United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 98-1586
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Jack Shaw,                               *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: August 5, 1998
                                Filed: August 7, 1998
                                    ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Pursuant to a written plea agreement, Jack Shaw pleaded guilty to conspiring to
possess with intent to distribute, and to distribute methamphetamine, in violation of 21
U.S.C. §§ 841 and 846. The district court1 sentenced Shaw to 136 months
imprisonment and four years supervised release. On appeal, Shaw challenges the
sentence imposed, arguing that the district court should have granted a downward



      1
        The HONORABLE WILLIAM R. WILSON, JR., United States District Judge
for the Eastern District of Arkansas.
departure based on an “unjustified disparity” between his sentence and the sentences
of two codefendants.

       After careful review of the record, we agree with the government that the district
court&s decision to deny Shaw&s motion for a downward departure was an unreviewable
exercise of discretion. See United States v. Field, 110 F.3d 587, 591 (8th Cir. 1997)
(discretionary decision not to depart from Guidelines is unreviewable on appeal absent
unconstitutional motive; court of appeals has jurisdiction to review only where district
court&s decision not to depart is based on its legally erroneous determination that it
lacked authority to consider particular mitigating factor).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-